 

Exhibit 10.2

 

EMPLOYMENT CONTRACT

THIS EMPLOYMENT CONTRACT (“Contract”) is entered into as of the 26th day of
July, 2006, by and between Frederic T. Boyer (“Executive”) and Optical
Communication Products, Inc., a Delaware corporation (“Company”).

RECITALS:

1.        The Company wishes to employ Executive as its Senior Vice President
and Chief Financial Officer.

 

2.

Executive wishes to be employed in such capacity.

COVENANTS:

In consideration of the recitals and mutual covenants contained herein, the
parties agree that:

1.        Commencing August 21, 2006, or such other date as the parties shall
agree to (the “Employment Commencement Date”), the Company will employ Executive
to serve as its Senior Vice President and Chief Financial Officer and Executive
hereby accepts such employment, all subject to the terms and provisions of this
Contract. Executive represents that he is legally free to enter into this
Contract and that it does not conflict with any of his duties or obligations to
any other person or entity and that he is not in any way restricted by any
duties or obligations to any other person or entity from contributing his full
knowledge and talents to the Company in performing his duties hereunder.

2.        This Contract shall have an initial one-year term, which shall be
automatically renewed on each anniversary of the Employment Commencement Date
unless the Company notifies the Executive in writing of its intent not to renew
the Contract at least 30 days prior to such anniversary, with the consequences
hereinafter set forth and subject to the provisions in Paragraphs 14 and 15,
below. Executive shall be an at-will employee who may resign or be terminated by
the Company at any time, with or without cause with the consequences hereinafter
set forth and subject to the provisions in Paragraph 15, below. Nothing in this
Contract shall give Executive the right to continued Company employment.
Executive’s at-will status only can be altered by a written document signed by a
duly authorized Company executive and Executive that specifically states that it
is altering Executive’s at-will status.

3.        During employment under this Contract, the Company agrees to
compensate Executive with a base salary of not less than $215,000 per year (the
“Base Salary”) from which the Company shall withhold and deduct all applicable
federal, state and local income, social security and disability taxes and other
amounts as required or permitted by applicable laws. Executive’s compensation
shall be subject to review at the completion of the Company’s 2007 fiscal year
audit and annually thereafter and shall be established by the Board of Directors
of the Company (the “Board”), but in no event shall Executive’s Base Salary be

 



 


--------------------------------------------------------------------------------

 

reduced below $215,000 per year. Such compensation shall be payable every two
weeks or on such other basis as the Company may establish with respect to other
senior executives.

4.        The Company shall pay the Executive a guaranteed bonus equal to 70% of
the Base Salary it pays him between the date of this Agreement and September 30,
2006, at the same time it pays the Executive the Base Salary underlying the
bonus. With respect to the Company’s 2007 fiscal year, Executive shall have the
opportunity to earn a bonus (the “2007 Bonus”), with a target 2007 Bonus of 70%
of the Base Salary and a maximum bonus of $225,750 (the “Maximum 2007 Bonus”),
based on the policies and the achievement of performance objectives as may be
established from time to time by the Board or a committee thereof. The actual
amount of the 2007 Bonus that may become payable (which may be $0 but not more
than the Maximum 2007 Bonus), shall be determined by the Board or the Board’s
Compensation Committee in its reasonable discretion, subject to the terms and
conditions of this Contract, taking into account the achievement of any Board
established performance objectives that it deems appropriate.

The Executive shall not earn any portion of the 2006 Bonus or the 2007 Bonus
unless the Executive is employed by the Company on the last day of the 2006 and
2007 Company fiscal year, respectively. If payable, the 2007 Bonus, and all
subsequent annual yearly bonuses, shall be paid to Executive within 30 days of
the finalization of the Company’s audited financial statements with respect to
such fiscal year, but in no event later than the February 15 first following the
end of such Company fiscal year.

5.        a.       Effective on the Employment Commencement Date, the Company
shall grant to Executive two non-qualified options (collectively, the
“Options”). Each option shall be to purchase 250,0000 shares of the Company’s
common stock. The first option shall have a per-share exercise price equal to
the fair market value per share of the Company’s common stock as of the date of
grant. The second option shall have a per-share exercise price equal to the
greater of (A) the fair market value per share of the Company’s common stock as
of the date of grant, or (B) $2.66 per share. The terms and conditions of the
Options shall be governed by the Company’s 2000 Stock Incentive Plan (“2000
SIP”), as it may be amended from time to time, and by separate stock option
agreements executed by the Company and Executive, which shall evidence the
Option grant and shall be substantially in the form attached hereto as
Appendices A and B (collectively, the “Stock Option Agreements”).

b.        Effective on the Employment Commencement Date, the Company shall grant
to Executive 250,000 shares of restricted stock of the Company at no cost to
Executive (the “Restricted Shares”). The terms and conditions of the Restricted
Shares shall be governed by a separate restricted share agreement executed by
the Company and Executive, which shall evidence the award and shall be
substantially in the form attached hereto as Appendix C (the “Restricted Shares
Agreement”).

c.         Notwithstanding anything to the contrary in this Contract, the terms
or conditions of the 2000 SIP or any stock option agreement or restricted share
agreement, or any other document or agreement, if the Company’s Board determines
in good faith that the Executive’s fraud or gross negligence directly or
indirectly results in the Company issuing a financial restatement, Executive
shall irrevocably forfeit all options, restricted shares and

 

2

 



 


--------------------------------------------------------------------------------

 

bonuses that were made or vested during the period to which the financial
restatement relates, and shall pay to the Company an amount equal to any cash
proceeds he received that were directly attributable to any such Company option
or restricted share grants or Company-paid bonuses within 30 days of any such
restatement.

d.        If there is a Corporate Transaction (as defined in the 2000 SIP, as in
effect as of the date of this Contract), and by the expiration of 10 days
following such Corporate (A) Executive has not been offered a position (with at
least the base salary and bonus potential in effect immediately prior to the
Corporate Transaction) with the surviving company or the Company successor (as
the case may be) (a “Comparable Position”), (B) the Executive is offered a
Comparable Position outside of a 50 mile radius of both the Executive’s
principal residence and principal place of business (both, immediately prior to
the Corporate Transaction) and the Executive declines such position,
(C) Executive’s employment with the Company is terminated without cause solely
because of the Corporate Transaction, or (D) Executive’s Options are not assumed
by the surviving company or the Company successor (as the case may be),
Executive’s Options will become fully vested. On a Corporate Transaction, 62,500
of Executive’s unvested Restricted Shares, if any, also will become vested. In
the event that the Executive (1) does not accept employment with the surviving
company or the Company successor (as the case may be); and (2) clause (A), (B)
or (C) above cause the full-vesting of Executive’s stock options, for a period
of 12 months, commencing with the first day of the month commencing at least 65
days following Executive’s termination of employment, the Company shall pay the
Executive 12 months of Base Salary in the form of salary continuation and shall
pay for 12 months of any COBRA continuation coverage properly elected by the
Executive under the Company’s benefit plans; provided Executive signs a general
release in the form prescribed by the Company within 50 days following his
termination of employment. The benefits and amounts described in this paragraph
shall be made in lieu of any benefits or amounts otherwise available under
Section 15(a), (b), or (c).

6.        Executive shall have the same responsibilities normally inherent in
the position of Senior Vice President and Chief Financial Officer in companies
of similar size and character including, without limitation, management of the
Company’s finance, accounting, planning, real estate, legal, contracts, control,
human resources, and reporting functions as well as information technology, risk
management, and investor relations. Executive shall be responsible for ensuring
the Company’s compliance with U.S. Securities and Exchange Commission and
Sarbanes-Oxley Act requirements. Executive agrees to perform such additional
responsibilities and duties as may be assigned to him from time to time by the
Board or the Company’s Chief Executive Officer and agrees to devote his entire
working time, attention, and energies to the Company’s business. So long as such
activities do not interfere with or prevent Executive from fulfilling his duties
to the Company, Executive shall not be precluded from activities in professional
societies, serving on the board of directors of one other company (such service
is subject to approval by the Company’s Board, which approval shall not be
unreasonably withheld as long as such other company does not compete with the
Company), lecturing or writing in areas of his professional expertise for
reasonable periods and Executive shall be entitled to retain honoraria,
publication royalties, and similar compensation paid as a result of such
activities.

 

3

 



 


--------------------------------------------------------------------------------

 

7.        During employment under this Contract, Executive shall be entitled to
participate in all employee benefit plans (including any medical, dental,
healthcare reimbursement, long term disability, or life insurance plans) that
generally are available from time to time to senior Company executives, subject
to the terms and conditions of any such plan, except to the extent such
participation in any plan would, in the opinion of the Board, alter the intended
tax treatment of such plan. Executive acknowledges and agrees that the Board may
at any time, in its discretion, terminate or modify any such benefit plan.
Executive shall be entitled to reimbursement by the Company for such customary,
ordinary, and necessary business expenses as he incurs and actually pays in the
performance of his Company duties. All expenses as described in this paragraph
will be reimbursed only on presentation by Executive of such documentation as
may be reasonably be required by the Company.

8.        For a period of 12 months immediately following the termination of
Executive’s employment with the Company and the concurrent or subsequent sale or
other disposition by Executive of all of Executive’s shares of stock in the
Company, Executive agrees to refrain from carrying on a business (within any
city or cities and county or counties in which Company has done and continues to
do business) that designs, manufactures or sells fiber optic subsystems or
modules for metropolitan area, local area or storage area networks or that
provides testing or other services that relate to fiber optics subsystems or
modules for metropolitan, local area, or storage area networks.

9.        As a condition of employment under this Contract, Executive shall
execute the “Proprietary Rights and Confidentiality Agreement” attached hereto
as Appendix D and made a part hereof by this reference. The Executive’s
obligations under Appendix D shall survive the termination of this Contract
indefinitely.

10.      During employment under this Contract, Executive will undertake no
planning for or organization of any business activity competitive with the
Company’s actual or contemplated business, and Executive will not combine or
conspire with other employees of the Company for the purpose of organizing any
such competitive business activity. Executive represents that he has no
confidentiality obligations whatsoever to any previous employer that could
potentially interfere with his complete and faithful performance of services to
the Company or that relate to the business or proposed business of the Company.

11.      Executive recognizes that he has (and will continue to have) access to
and knowledge of confidential and proprietary information of the Company or its
customers, including information that is essential to the performance of his
duties under this Contract. Except as required by law, Executive shall not,
during or after his employment with the Company, disclose such information, in
whole or part, to any person, firm, corporation, association, or other entity
(other than (i) to, or as directed by, the Company or (ii) during his employment
by the Company, as he shall reasonably determine to be in the best interests of
the Company) for any reason or purpose whatsoever or use such information for
his own or another’s purposes, unless and until such information has become
generally known to the public (other than by reason of Executive’s breach of
this paragraph). Executive agrees to hold as the Company’s property, all
memoranda, books, papers, letters, and other data that in any way relate to the
Company’s actual or proposed business and affairs, whether made by him or
otherwise

 

4

 



 


--------------------------------------------------------------------------------

 

coming into his possession and, on termination of his employment or on demand of
the Company at any time, to deliver the same to the Company. The promises set
forth in this paragraph shall survive the termination of Executive’s employment
or the expiration or termination of this Contract indefinitely.

12.      Executive agrees to execute any and all documents and take any and all
other actions necessary or desirable for the assignment to the Company of all of
his interests in any patents or patentable ideas developed by him, alone or in
conjunction with others, in the course of his Company employment.

13.      The parties hereto agree and acknowledge that many of the rights
conveyed by this Contract are of a unique and special nature and that the
Company will not have an adequate remedy at law in the event of failure of
Executive to abide by its terms and conditions, nor will money damages
adequately compensate for such injury. It is, therefore, agreed between the
parties that in the event of breach by Executive of Executive’s agreement
contained in Paragraphs 8, 9, 10, 11, or 12 of this Contract, the Company shall
have the rights, among other rights, to damages sustained thereby and to a
preliminary or permanent injunction to restrain Executive from the acts
prohibited by those paragraphs. Executive agrees that this paragraph, and
Paragraphs 8, 9, 10, 11, or 12 as and to the extent referred to in this
paragraph, shall survive the termination of his employment for a period of
twelve months or the period so specified in the relevant paragraph, whichever is
longer. Nothing herein contained shall in any way limit or exclude any and all
other rights granted by law or equity to the Company.

14.           a.        This Contract and Executive’s employment with the
Company shall terminate on Executive’s death.

b.        If Executive shall be prevented from substantially performing any of
his material duties hereunder by reason of any physical or mental incapacity or
disability, for a period of more than 120 days in the aggregate in any
twelve-month period or is likely to be prevented from doing so as determined by
an independent licensed physician selected by the Company, then, to the extent
permitted by law, this Contract and Executive’s employment with the Company
shall terminate on the earlier of such 121st day or the date of such physician
determination. The Executive shall submit to examination by such independent
licensed physician within 7 days of request by the Board.

c.        The Company may immediately terminate this Contract and the
Executive’s employment if, in the reasonable opinion of the Board, (i) Executive
breached or neglected the duties that he is required to perform under this
Contract; (ii) committed any material act of dishonesty, fraud,
misrepresentation or other act of moral turpitude; (iii) was guilty of gross
carelessness or misconduct; (iv) failed to obey the lawful direction of the
Board; or (v) acted in any way that had a direct, substantial, and adverse
effect on the Company’s reputation or business; provided that the Company shall
give Executive notice of its finding prior to terminating Executive’s employment
under clause (i) or (iv) and, if the matter is such as to permit cure in the
reasonable judgment of the Board, Executive shall have a reasonable period of
time, not to exceed 30 days, to avert termination by curing the grounds for such
termination.

 

5

 



 


--------------------------------------------------------------------------------

 

d.        The Executive may terminate this Contract and his employment at any
time on 30 days written notice at any time and for any or no reason.

e.         Notwithstanding anything to the contrary in this Contract, this
Contract and Executive’s employment with the Company are terminable by the
Company on 30 days written notice at any time and for any or no reason. In
addition, the Company may terminate this Contract and the Executive’s employment
by notifying the Executive in accordance with Paragraph 2 that it does not
intend to renew this Contract.

15.      On termination of this Contract and Executive’s employment with the
Company for any reason whatsoever, Executive shall be deemed to have resigned
from all offices then held with the Company or its affiliates. The Company shall
have no further obligation to pay Executive (or his heirs or his estate) any
compensation or benefits whatsoever following the termination of this Contract,
except for (i) accrued but unpaid compensation and earned, but unpaid, bonuses,
(ii) accrued but unpaid benefits, (iii) expenses properly and actually incurred
in accordance with Paragraph 7 prior to the date of termination but not yet
reimbursed; and (iv) amounts specifically set forth in Paragraph 15(a), (b), or
(c).

a.         If this Contract and the Executive’s employment is terminated
pursuant to Paragraph 14(a): (i) the Company shall pay to the Executive’s estate
an amount equal to the additional Base Salary that the Executive would have
earned in the month of his death, had he not died, and (ii) as provided in the
Stock Option Agreements, Executive’s personal representative, or other
individual entitled to exercise Executive’s Options under the terms of the 2000
SIP, shall be entitled to exercise Executive’s Options; and Executive’s estate
shall receive the Restricted Shares that have vested at his death, pursuant to
the Restricted Shares Agreement.

b.        If this Contract and the Executive’s employment is terminated pursuant
to Paragraph 14(b): (i) the Company shall pay to the Executive, as salary
continuation, the additional Base Salary that the Executive would have earned in
the month of his termination, had he not been terminated (but only to the extent
that such amounts do not duplicate other amounts Executive is entitled to
receive (e.g., on account of short or long-term disability insurance)), and (ii)
as provided in the Stock Option Agreements, Executive’s personal representative,
or other individual entitled to exercise Executive’s Options under the terms of
the 2000 SIP, shall be entitled to exercise Executive’s Options. This provision
shall not restrict any rights Executive has to benefits under an ERISA-governed
employee benefit plan, reimbursement for accrued expenses, or any rights to
restricted stock.

c.         If this Contract and the Executive’s employment is terminated for a
reason other than as described in Paragraph 14(a), (b), (c), or (d), for a
period of 12 months, commencing not later than the 71st day following
Executive’s termination of employment, the Company shall pay the Executive 12
months of Base Salary in the form of salary continuation and shall pay for 12
months of any COBRA continuation coverage properly elected by the Executive
under the Company’s benefit plans; provided Executive signs a general release in
the form prescribed by the Company within 61 days following his termination of
employment provided the Company has given such form to executive within 15 days
of termination of employment.

 

6

 



 


--------------------------------------------------------------------------------

 

16.      Executive agrees that his payments and benefits under this Contract and
all other contracts, arrangements, or programs shall not, in the aggregate,
exceed the maximum amount that may be paid to him without triggering golden
parachute penalties under Section 280G and related provisions of the Internal
Revenue Code, as determined in good faith by the Company’s independent auditors.
If any benefits must be cut back to avoid triggering such penalties, his
benefits shall be cut back in the order designated by the Company. If an amount
in excess of the limit set forth in this paragraph is paid to him, Executive
will repay the excess amount to the Company on demand, with interest at the rate
provided for in Internal Revenue Code Section 1274(b)(2)(B). The Company and
Executive agree to cooperate with each other in connection with any
administrative or judicial proceedings concerning the existence or amount of
golden parachute penalties with respect to payments or benefits Executive
receives. Similarly, Executive agrees that, to the extent payments or benefits
under this Contract or any other contract, arrangement or program would not be
deductible under Internal Revenue Code Section 162(m) if made or provided when
otherwise due, they shall be made or provided later, immediately after Section
162(m) ceases to preclude their deduction, with interest thereon at the rate
provided in Section 1274(b)(2)(B). If the making of any payment under this
Contract or all other contracts, arrangements or programs would result in the
imposition of excise taxes under Section 409A of the Internal Revenue Code, and
the imposition of such excise taxes can be avoided by delaying payment, any such
payment shall be delayed until the first date on which such payment can be made
without the imposition of such excise taxes. Executive has been advised by the
Company to seek his own legal and accounting advice with respect to the tax
consequences of payments and benefits under this Contract and agrees never to
assert any claim based on the tax consequences of any such payment or benefit.

17.      This Contract and the documents referred to herein contain the entire
agreement of the parties relevant to the subject matter hereof. This Contract
may be amended only by a written document signed by the Company and the
Executive.

18.      This Contract shall be governed by the laws of the State of California
(excluding any that mandate the use of another jurisdiction’s laws), the
principal place of business of the Company.

19.      If any provision of this Contract is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
shall, nevertheless, continue in full force and effect without being impaired or
invalidated in any way. Without limiting the generality of the foregoing, if any
provision of this Contract is held to be unenforceable because of the duration
of such provision or the geographic area covered thereby, the parties hereto
agree that the court or other entity making such determination shall have the
power to reduce the duration and geographic area of such provision to the extent
required so that, in its reduced form, such provision is enforceable.

20.      The parties hereto shall not be deemed to have waived any of their
respective rights under this Contract unless the waiver is in writing and signed
by such waiving party. No delay in exercising any right shall be a waiver nor
shall a waiver on one occasion operate as a waiver of such right on a future
occasion.

 

7

 



 


--------------------------------------------------------------------------------

 

21.      All notices provided for herein shall be in writing and shall be deemed
to have been given when delivered personally, or 3 business days following
deposit in the United States mail, registered or certified, postage prepaid, or
1 business day following delivery to an overnight courier guaranteeing next-day
delivery, addressed as follows:

To:

Optical Communication Products, Inc.
6101 Variel Avenue
Woodland Hills, California 91367
Attention: Chief Executive Officer

 

 

To:

Frederic T. Boyer

at the most recent address set forth in the Company’s payroll records

 

 

 

or at such other addresses as either party may from time to time designate in
writing.

22.      This agreement is personal to Executive and he may not assign or
delegate any of his rights or obligations hereunder without first obtaining the
written consent of the Company.

23.      With the exception of matters arising under Paragraph 13 of this
Contract, any controversy between the Company and Executive or between any
employee of the Company and Executive including, but not limited to, those
involving the construction or application of any of the terms, provisions or
conditions of this Contract or otherwise arising out of or relating to this
Contract, shall be settled by binding arbitration. The arbitration will be
conducted by an impartial arbitrator experienced in employment law (selected
from either the JAMS panel of arbitrators) in accordance with JAMS’ then-current
employment arbitration rules, if any (except as otherwise provided in this
Contract).

a.        The arbitrator shall be selected as follows: JAMS shall give each
party a list of 11 arbitrators drawn from its panel of employment dispute
arbitrators. Each party may strike all names on the list it deems unacceptable.
If only one common name remains on the lists of both parties, that individual
shall be designated as the arbitrator. If more than one common name remains on
the lists of both parties, the parties shall strike names alternately from the
list of common names until only one remains. The party who did not initiate the
claim shall strike first. If no common name exists on the lists of both parties,
JAMS shall furnish an additional list and the process shall be repeated. If no
arbitrator has been selected after two lists have been distributed, then the
parties shall strike alternately from a third list, with the party initiating
the claim striking first, until only one name remains. That person shall be
designated as the arbitrator. Striking decisions must be made and communicated
to the other party and JAMS within 20 calendar days after the date of the
transmittal communication relaying the arbitrators remaining for selection. In
the event a party does not make a timely strike, the other party may select the
arbitrator from the names remaining.

b.        The arbitrator’s award and opinion shall be in writing and in the form
typically rendered in labor and employment arbitrations. The Company will pay
any filing fee and the fees and costs of the arbitrator, unless the Executive
initiates the claim, in which case

 

8

 



 


--------------------------------------------------------------------------------

 

the Executive only will be required to contribute an amount equal to the filing
fee for a claim initiated in a court of general jurisdiction in California. Each
of the parties to the arbitration shall be responsible their own attorneys’ fees
and costs; however, the arbitrator may award attorneys’ fees to the prevailing
party, if permitted by applicable law.

c.        This arbitration agreement does not prohibit either party from filing
a claim with an administrative agency, nor does it apply to claims for workers’
compensation or unemployment benefits, or claims for benefits under an employee
welfare or pension plan that specifies a different dispute resolution procedure.
The arbitration shall take place in the city in which the Executive was last
employed by the Company, unless the parties agree otherwise in writing. This
Paragraph 23 shall survive the termination of this Contract indefinitely.

24.      The Company may withhold from any payments made under this Contract all
amounts permitted or required to be withheld by applicable law including, but
not limited to, federal, state and local income, employment and social insurance
taxes.

25.      This Contract shall inure to the benefit of and be binding on the
heirs, successors and assigns of the parties hereto.

 

EXECUTIVE:

   /s/ Frederic T. Boyer                                                       

Frederic T. Boyer

 

 

 

OPTICAL COMMUNICATION PRODUCTS, INC.

By:   /s/ Philip F. Otto                                                       

Philip F. Otto

Interim Chief Financial Officer

 

 

9

 



 


--------------------------------------------------------------------------------